Exhibit 10.24

 

FOURTH AMENDMENT
TO THE
INGERSOLL-RAND COMPANY
ELECTED OFFICERS SUPPLEMENTAL PROGRAM



WHEREAS, Ingersoll-Rand Company (the "Company") maintains the amended and
restated Ingersoll-Rand Company Elected Officers Supplemental Program (the
"Program") to provide certain individuals employed by the Company in addition to
the benefits provided from other qualified and non-qualified plans maintained by
the Company; and

WHEREAS, the Company reserved the right to amend the Program in accordance with
Section 8.1 of the Program; and

WHEREAS, the Company desires to amend the Program;

NOW, THEREFORE, the Program is hereby amended effective as of May 29, 2003 as
follows:

1.         Section 8.6 of the Program is hereby amended in its entirety to read
as follows:

"8.6     Entire Agreement; Successors

            The Program, including any subsequently adopted amendments, shall
constitute the entire agreement or
            contract between the Company and any Employee regarding the
Program.  There are no covenants,
            promises, agreements, conditions or understandings, either oral or
written, between the Company and
            any Employee regarding the provisions of the Program, other than
those set forth herein.
            Notwithstanding the previous sentence, to the extent any written
agreement between the Company and
            an Employee modifies the provisions of the Program with respect to
the Employee, such agreement shall
            be deemed to modify the provisions of the Program but only to the
extent such agreement is approved
            by the Committee.  The Program and any amendment hereof shall be
binding on the Company and the
            Employees and their respective heirs, administrators, trustees,
successors and assigns, including but not
            limited to, any successors of the Company by merger, consolidation
or otherwise by operation of law,
            and on all designated beneficiaries of the Employee."

 2.   Except as provided herein, the Program shall remain in full force and
    effect.

IN WITNESS WHEREOF, the Company has caused this amendment to be executed by its
duly authorized representative this 9th day of June, 2003.

                                                                       
INGERSOLL-RAND COMPANY

                                                                        By: /s/
Sharon Elliot                 
                                                                            
Sharon Elliot
                                                                            
Senior Vice President
                                                                            
Human Resources